Citation Nr: 1727878	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-10 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disease or injury. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1999 to March 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2009, the Veteran filed a claim for entitlement to service connection for depression. The RO denied entitlement to service connection for major depressive disorder in a November 2009 rating decision. A notice of disagreement was filed by the Veteran in September 2010 and the Veteran reported ongoing symptoms of anxiety, irritability and increased depression. The record reflects the Veteran has been diagnosed with generalized anxiety disorder and major depressive disorder.  As such, the Board is characterizing the issue on appeal as an acquired psychiatric disorder. See Clemons v. Shinseki, 22 Vet. App. 128 (2009). (The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The only issue certified for appeal is that listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder to include as secondary to his service-connected sleep apnea. The Veteran reports his sleep apnea results in difficulty sleeping, fatigue, increased irritability, trouble concentrating and increased depression. See September 2010 notice of disagreement. The Board finds a remand is warranted for additional development.

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2016). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has reported undergoing mental health treatment in-service while stationed in Alaska in 2002. Although the Veteran's service treatment records (STRs) have been associated with the claims file no mental health treatment records are part of the claims file. The Board notes that in-service mental health records are typically stored separately from other STRs. As such, a remand is necessary so appropriate attempts can be made to locate and obtain any available in-service mental health treatment records. 

In addition, there is an indication that the Veteran underwent private treatment in 2010 and was seen in the emergency room twice for ongoing panic attacks. See June 2011 VA examination. On remand appropriate attempts should be made to locate and obtain these outstanding private treatment records.

Next, the Veteran was afforded a VA examination in June 2011. If VA provides an examination that examination and opinion must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The June 2011 VA examiner noted a diagnosis of generalized anxiety disorder. See June 2011 VA examination. The examiner found that it was less likely than not that he Veteran's mental disorder was caused by or a result of his service-connected sleep apnea. The examiner noted treatment records indicating the Veteran's mood disorder has persisted during periods in which his sleep was relatively adequate based on the Veteran's self-reports. The examiner found that it was more likely that the Veteran's significant mood disorder periodically affects the quality of his sleep. However, the examiner failed to address direct service connection and fully address secondary service connection as to aggravation. As such remand is warranted for a supplemental VA examination. 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify all facilities in which he received mental health treatment while in-service. Then, request from appropriate sources any outstanding mental health service treatment records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Appropriate attempts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran, associated with his acquired psychiatric disorder, to include major depression. Specifically, there is an indication the Veteran underwent private emergency treatment in 2010 for panic attacks. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his acquired psychiatric disorder. After reviewing the claims file, and all prior opinions provided, and examining the Veteran the examiner is asked to answer the following questions:
	
a. Identify all current psychiatric disorders.

b. For all diagnosed psychiatric disorders, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder is related to active service?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder was caused by his service-connected sleep apnea?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disorder was aggravated (permanently worsened beyond its natural progression) by his sleep apnea?  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his acquired psychiatric disability by the service-connected disability or disabilities.

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that he has experienced depression since service, and his depression first manifested while stationed in Alaska.  

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




